Exhibit 10.3


SECURITY AGREEMENT

December 19, 2007

MTS MEDICATION TECHNOLOGIES, INC.
2003 Gandy Boulevard North, Suite 800
St. Petersburg, Florida   33702
(“Debtor”)

WACHOVIA BANK, NATIONAL ASSOCIATION
225 Water Street
Jacksonville, Florida   32202
(“Bank”)

For value received and to secure payment and performance of the Promissory Note
executed by Debtor (also referred to herein as “Borrower”) dated December 19,
2007, in the original principal amount of $14,000,000.00, payable to Bank, and
any extensions, renewals, modifications or novations thereof (the “Note”), t his
Security Agreement, the Loan Agreement dated as of the date hereof between
Borrower and Bank (the “Loan Agreement”), the other Loan Documents, swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
executed in connection with or related to the Loan Documents, future advances,
and all costs and expenses incurred by Bank to obtain, preserve, perfect and
enforce the security interest granted herein and to maintain, preserve and
collect the property subject to the security interest (collectively, “Secured
Obligations”), Debtor hereby grants to Bank a continuing security interest in
and lien upon the following described property, whether now owned or hereafter
acquired, and any additions, replacements, accessions, or substitutions thereof
and all cash and non-cash proceeds and products thereof (collectively,
“Collateral”):

  All accounts, contract rights, leases, and any other rights of Debtor to
payment for goods sold or leased or for services rendered; furniture;
furnishings; fixtures; equipment; machinery; accessories; moveable trade
fixtures; goods held for sale or being processed for sale in Debtor’s business,
including all raw materials, supplies, and other materials used or consumed in
Debtor’s business, goods in process, finished goods, and all other items
customarily classified as inventory; building improvements and construction
materials, supplies and equipment; chattel paper; instruments; documents; all
funds on deposit with Bank and its replacements, substitutions, profits,
products and cash and non-cash proceeds payable by reason of condemnation of or
loss or damage thereto in any form and wherever located.


  All accounts, together with all chattel paper and instruments, and all credit
insurance, guaranties, letters of credit, and other security for any of the
foregoing.


  All instruments, documents, chattel paper, goods, moneys, securities, drafts,
and other property of Debtor now in possession of and at any time and from time
to time hereafter delivered to Bank, its agents or affiliates, whether for
safekeeping, pledge, custody, transmission, collection, or otherwise, and all of
the Debtor’s deposits, balances, sums, proceeds, and credits with, and any of
its claims against Bank and affiliates of Bank, at any time existing, together
with the increases and profits received therefrom and the proceeds thereof,
including insurance payable because of loss or damage thereto.


--------------------------------------------------------------------------------


  All of Debtor’s demand deposit accounts, checking accounts, time savings
accounts, certificates of deposit or other accounts of any nature maintained in
or with Bank and affiliates of Bank.


  All general intangibles (including, without limitation, all contract rights,
tax refunds and tax refund claims, chooses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, trademarks, trade names, trade secrets, goodwill, copyrights,
registrations, licenses, franchises, claims under guaranties, security interests
or other security held or granted to secure payment of contracts by account
debtors, all rights to indemnification and all other intangible property of
every kind and nature).


  All inventory, including all raw materials and work in process to be processed
into such inventory, and all accessions, attachments and other additions to,
substitutes for, replacements for, improvements to and returns of such
inventory, all accounts arising from the disposition of inventory.


  All security deposits, escrow, other deposits and other security provided by
lessees, subleases, or other obligor under any leases, subleases, occupancy
agreements, or other contracts assigned to Bank.


  All products and proceeds (including investment property and security
entitlements) of any of the property described above in any form, and all
proceeds of such products.


  The securities referenced on Schedule “1” attached hereto and by this
reference incorporated herein.


  Notwithstanding the foregoing, Collateral shall not include any of the
following (“Excluded Property”): (i) Excluded Equity, (ii) any permit, lease,
license, contract, instrument or other agreement held by Debtor that prohibits
or requires the consent of any person other than the Debtor as a condition to
the creation by Debtor of a lien thereon, of which there are none at this time,
but should any come into existence, Debtor shall notify Bank of the same in
writing each quarter when it delivers its quarterly financial statement as
required by the Loan Agreement entered into between Debtor and Bank dated as of
even date herewith (the “Loan Agreement”), or any permit, lease, license
contract or other agreement held by Debtor to the extent that applicable law
prohibits the creation of a lien thereon, but only, in each case, to the extent
and for so long as such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by applicable law, (iii) any “intent to use”
trademark applications for which a statement of use has not been filed (but only
until such statement is filed), (iv) Equipment owned by Debtor that is subject
to a Permitted Lien, (v) motor vehicles, and (vi) leasehold interests in real
property. “Excluded Equity” means (i) more than 65% of the total outstanding
equity interests of any foreign subsidiary or (ii) any equity interests of any
direct or indirect subsidiary of any foreign subsidiary


2

--------------------------------------------------------------------------------


Debtor hereby represents and agrees that:

OWNERSHIP.   Debtor owns the Collateral. The Collateral is free and clear of all
liens, security interests, and claims except Permitted Liens (as defined in the
Loan Agreement) and Debtor will keep the Collateral free and clear from all
liens, security interests and claims, other than Permitted Liens. Debtor will
not borrow on margin or other credit secured by the Account or property in the
Account from any party other than Bank. All securities and security entitlements
pledged as Collateral are fully paid and non-assessable and if certificated,
have been delivered to Bank with unrestricted endorsements. All income,
dividends, earnings and profits with respect to the Collateral shall be reported
for state and federal income tax purposes as attributable to the Debtor and not
Bank, and Bank or any other person authorized to report income distributions, is
authorized to issue IRS Forms 1099 indicating Debtor as the recipient of such
income, earnings and profits.

NAME AND OFFICES; JURISDICTION OF ORGANIZATION.   The name and address of Debtor
appearing at the beginning of this Security Agreement are Debtor’s exact legal
name and the address of its chief executive office. There has been no change in
the name of Debtor, or the name under which Debtor conducts business, within the
five years preceding the date hereof except as previously reported in writing to
Bank, to-wit “Medical Technology Systems, Inc”. Debtor has not moved its chief
executive office within the five years preceding the date hereof except as
previously reported in writing to Bank (including 12920-M Automobile Blvd.,
Clearwater, FL 34622). Debtor is organized under the laws of the State of
Delaware and has not changed the jurisdiction of its organization within the
five years preceding the date hereof except as previously reported in writing to
Bank.

TITLE/TAXES.   Except for Permitted Liens, Debtor has good and marketable title
to the Collateral and will warrant and defend same against all claims. Debtor
will not transfer, sell, or lease Collateral (except as permitted herein).
Debtor agrees to pay promptly all taxes and assessments upon or for the use of
Collateral and on this Security Agreement. At its option, except for Permitted
Liens, Bank may discharge taxes, liens, security interests or other encumbrances
at any time levied or placed on Collateral. Debtor agrees to reimburse Bank, on
demand, for any such payment made by Bank. Any amounts so paid shall be added to
the Secured Obligations.

WAIVERS.   Debtor agrees not to assert against Bank as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor may
have against any seller or lessor that provided personal property or services
relating to any part of the Collateral or against any other party liable to Bank
for all or any part of the Secured Obligations. Debtor waives all exemptions and
homestead rights with regard to the Collateral. Debtor waives any and all rights
to any bond or security which might be required by applicable law prior to the
exercise of any of Bank’s remedies against any Collateral. All rights of Bank
and security interests hereunder, and all obligations of Debtor hereunder, shall
be absolute and unconditional, not discharged or impaired irrespective of (and
regardless of whether Debtor receives any notice of): (i) any lack of validity
or enforceability of any Loan Document; (ii) any change in the time, manner or
place of payment or performance, or in any term, of all or any of the Secured
Obligations or the Loan Documents or any other amendment or waiver of or any
consent to any departure from any Loan Document; or (iii) any exchange,
insufficiency, unenforceability, enforcement, release, impairment or
non-perfection of any collateral, or any release of or modifications to or
insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Debtor hereby waives
any rights under any valuation, stay, appraisement, extension or redemption laws
now existing or which may hereafter exist and which, but for this provision,
might be applicable to any sale or disposition of the Collateral by Bank; and
any other circumstance which might otherwise constitute a defense available to,
or a discharge of any party with respect to the Secured Obligations.

3

--------------------------------------------------------------------------------


NOTIFICATIONS; LOCATION OF COLLATERAL.   Debtor will notify Bank in writing at
least 30 days prior to any change in: (i) Debtor’s chief place of business; (ii)
Debtor’s name; (iii) Debtor’s corporate/organizational structure; or (iv) the
jurisdiction in which Debtor is organized. In addition, except for holders of
Permitted Liens, Debtor shall promptly notify Bank of any claims or alleged
claims of any other person or entity to the Collateral or the institution of any
litigation, arbitration, governmental investigation or administrative
proceedings against or affecting the Collateral. Debtor will keep Collateral at
the location(s) previously provided to Bank until such time as Bank provides
written advance consent to a change of location; provided, that Debtor may place
and keep equipment at customer locations in the ordinary course of business
provided that Debtor notifies Bank of such location simultaneously with Debtor’s
delivery of its quarterly financial statement required by the Loan Agreement.
Debtor will bear the cost of preparing and filing any documents necessary to
protect Bank’s liens.

COLLATERAL CONDITION AND LAWFUL USE.   Debtor represents that the Collateral is
in good repair and condition and that Debtor shall use reasonable care to
prevent Collateral from being damaged or depreciating, normal wear and tear
excepted. Debtor shall immediately notify Bank of any material loss or damage to
Collateral. Debtor shall not permit any item of Collateral to become an
accession to other property unless such property is also Collateral hereunder.
Debtor represents it is in compliance in all respects with all laws, rules and
regulations applicable to the Collateral and its properties, operations,
business, and finances.

RISK OF LOSS AND INSURANCE.   Debtor shall bear all risk of loss with respect to
the Collateral. The injury to or loss of Collateral, either partial or total,
shall not release Debtor from payment or other performance hereof. Debtor agrees
to obtain and keep in force property insurance on the Collateral with a Lender’s
Loss Payable Endorsement in favor of Bank and commercial general liability
insurance naming Bank as Additional Insured and such other insurance as Bank may
reasonably require from time to time (but excluding hurricane insurance). Such
insurance is to be in form and amounts satisfactory to Bank and issued by
reputable insurance carriers reasonably satisfactory to Bank with a Best
Insurance Report Key Rating of at least “A-". All such policies shall provide to
Bank a minimum of 30 days written notice of cancellation. Debtor shall furnish
to Bank such policies, or other evidence of such policies reasonably
satisfactory to Bank upon Bank’s request. If Debtor fails to obtain or maintain
in force such insurance or fails to furnish such evidence upon Bank’s request,
Bank is authorized, but not obligated, to purchase any or all insurance or
“Single Interest Insurance” protecting such interest as Bank deems appropriate
against such risks and for such coverage and for such amounts, including either
the loan amount or value of the Collateral, all at its discretion, and at
Debtor’s expense. In such event, Debtor agrees to reimburse Bank for the cost of
such insurance and Bank may add such cost to the Secured Obligations. Debtor
shall bear the risk of loss to the extent of any deficiency in the effective
insurance coverage with respect to loss or damage to any of the Collateral.
Debtor hereby assigns to Bank the proceeds of all property insurance covering
the Collateral up to the amount of the Secured Obligations and directs any
insurer to make payments directly to Bank; provided, however, unless a Default
shall have occurred and be continuing or should the insurance proceeds be in
excess of $500,000.00, Debtor shall be permitted to reinvest such insurance
proceeds in the Debtor’s business. Debtor hereby appoints Bank its
attorney-in-fact effective as of any period during which a Default shall have
occurred and for so long as such Default shall continue, which appointment shall
be irrevocable and coupled with an interest for so long as Secured Obligations
are unpaid, to file proof of loss and/or any other forms required to collect
from any insurer any amount due from any damage or destruction of Collateral, to
agree to and bind Debtor as to the amount of said recovery, to designate
payee(s) of such recovery, to grant releases to insurer, to grant subrogation
rights to any insurer, and to endorse any settlement check or draft. After the
occurrence and during the continuance of a Default, Debtor agrees not to
exercise any of the foregoing powers granted to Bank without Bank’s prior
written consent.

4

--------------------------------------------------------------------------------


FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY.   No financing
statement (other than any filed or approved by Bank) covering any Collateral is
on file in any public filing office (other than with regard to holders of
Permitted Liens or financing statements to be terminated in connection with the
loan evidenced by the Note). Debtor authorizes the filing of one or more
financing statements covering the Collateral in form satisfactory to Bank, and
without Debtor’s signature where authorized by law, agrees to deliver
certificates of title on which Bank’s lien has been indicated covering any
Collateral subject to a certificate of title statute, and will pay all costs and
expenses of filing or applying for the same or of filing this Security Agreement
in all public filing offices, where filing is deemed by Bank to be desirable.
Upon the occurrence and continuance of a Default, Debtor hereby constitutes and
appoints Bank the true and lawful attorney of Debtor with full power of
substitution to take any and all appropriate action and to execute any and all
documents, instruments or applications that may be necessary or desirable to
accomplish the purpose and carry out the terms of this Security Agreement,
including, without limitation, endorsements desirable for transfer or delivery
of any Collateral, registration of any Collateral under applicable laws,
retitling any Collateral, receipt, endorsement and/or collection of all checks
and other orders for payment of money payable to Debtor with respect to
Collateral. The foregoing power of attorney is coupled with an interest and
shall be irrevocable until all of the Secured Obligations have been paid in
full. Neither Bank nor anyone acting on its behalf shall be liable for acts,
omissions, errors in judgment, or mistakes in fact in such capacity as
attorney-in-fact except to the extent arising from the gross negligence or
willful misconduct of such person. Debtor ratifies all acts of Bank as
attorney-in-fact. Debtor agrees to take such other actions, at Debtor’s expense,
as might be requested for the perfection, continuation and assignment, in whole
or in part, of the security interests granted herein and to assure and preserve
Bank’s intended priority position. If certificates, passbooks, or other
documentation or evidence is/are issued or outstanding as to any of the
Collateral, Debtor will cause the security interests of Bank to be properly
protected, including perfection by notation thereon or delivery thereof to Bank.
Upon Bank’s request, Debtor will, at its own expense: (i) do all things
determined by Bank to be desirable to register such Collateral or qualify for an
exemption from registration, under the provisions of all applicable securities
laws, and (ii) otherwise do or cause to be done all other acts and things as may
be necessary to make the sale of the Collateral valid, binding and in compliance
with applicable law.

6

--------------------------------------------------------------------------------


LANDLORD/MORTGAGEE WAIVERS.   Debtor shall use its best efforts to cause each
mortgagee of real property owned by Debtor and each landlord of real property
leased by Debtor to execute and deliver instruments satisfactory in form and
substance to Bank by which such mortgagee or landlord subordinates its rights,
if any, in the Collateral. Unless and until Debtor provides Bank with a Waiver
and Subordination Agreement signed by the landlord of the premises with a street
address of 21550 Drake Road, Strongsville, Ohio 44149 (the “Ohio Location”),
Debtor shall not store inventory valued in excess of $500,000.00 at the Ohio
Location.

STOCK, DIVIDENDS.   If, with respect to any securities pledged hereunder, a
stock dividend is declared, any stock split made or right to subscribe is
issued, all the certificates for the shares representing such stock dividend,
stock split or right to subscribe will be immediately delivered, duly endorsed,
to the Bank as additional Collateral, and if a Default shall have occurred and
be continuing, any cash or non-cash proceeds and products thereof, including
investment property and security entitlements will be immediately delivered to
Bank. Debtor acknowledges that such grant includes all investment property and
security entitlements, now existing or hereafter arising, relating to such
securities. In addition, Debtor agrees to execute such notices and instructions
to securities intermediaries as Bank may reasonably request.

NO TRADING OF COLLATERAL.   Until a Default occurs and for so long as such
Default shall continue, Debtor shall have the right to vote the securities
pledged hereunder and to collect and receive all cash dividends and interest
distributed periodically in the ordinary course by the obligor or issuer of such
Collateral or part thereof; provided, however, Debtor may not sell, transfer,
exchange for other property or cash (“Trade”) or otherwise exercise rights with
respect to such Collateral or receive any distributions or proceeds from Trades
of such Collateral if such trade would result in a Default under the Note
without the prior written consent of Bank. Any consent pursuant to this
paragraph shall be in Bank’s sole discretion.

CONTROL.   Debtor will cooperate with Bank in obtaining control with respect to
Collateral consisting of electronic chattel paper. Debtor authorizes and directs
Third Party to comply with the terms of this Security Agreement, to enter into a
Control Agreement, to mark its records to show the security interest of and/or
the transfer to Bank of the property pledged hereunder and to mail monthly
statements to the Bank, in addition to Debtor, to the address provided herein.

CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES.   Debtor warrants that Collateral
consisting of chattel paper, accounts, or general intangibles is to Debtor’s
actual knowledge (i) genuine and enforceable in accordance with its terms; (ii)
not subject to any defense, set-off, claim or counterclaim of a material nature
against Debtor except as to which Debtor has notified Bank in writing; and (iii)
not subject to any other circumstances that would materially impair the
validity, enforceability, value, or amount of such Collateral except as to which
Debtor has notified Bank in writing. After the occurrence and during the
continuance of a Default, Debtor shall not amend, modify or supplement any
lease, contract or agreement contained in Collateral or waive any provision
therein, without prior written consent of Bank. Debtor will not create any
tangible chattel paper without placing a legend on the chattel paper acceptable
to Bank indicating that Bank has a security interest in the chattel paper.
Debtor will not create any electronic chattel paper without taking all steps
deemed necessary by Bank to confer control of the electronic chattel paper upon
Bank in accordance with the UCC.

6

--------------------------------------------------------------------------------


ACCOUNT INFORMATION.   From time to time, at Bank’s request, Debtor shall
provide Bank with schedules describing all accounts, including customers’
addresses, created or acquired by Debtor and at Bank’s request shall execute and
deliver written assignments of contracts and other documents evidencing such
accounts to Bank. Together with each schedule, Debtor shall, if requested by
Bank, furnish Bank with copies of Debtor’s sales journals, invoices, customer
purchase orders or the equivalent, and original shipping or delivery receipts
for all goods sold, and Debtor warrants to Debtor’s actual knowledge the
genuineness thereof.

ACCOUNT DEBTORS.   If a Default should occur, and for so long as such Default
shall be continuing, Bank shall have the right to notify the account debtors
obligated on any or all of the Collateral to make payment thereof directly to
Bank and Bank may take control of all proceeds of any such Collateral, which
rights Bank may exercise at any time during the continuance of such Default. The
cost of such collection and enforcement, including attorneys’ fees and expenses
actually incurred, shall be borne solely by Debtor whether the same is incurred
by Bank or Debtor. If a Default should occur and for so long as such Default
shall be continuing, Debtor will, upon receipt of all checks, drafts, cash and
other remittances in payment on Collateral, deposit the same in a special bank
account maintained with Bank, over which Bank also has the power of withdrawal.

If a Default should occur, and for so long as such Default shall be continuing,
no discount, credit, or allowance shall be granted by Debtor to any account
debtor and no return of merchandise shall be accepted by Debtor without Bank’s
consent. Bank may, after Default, and for so long as such Default shall be
continuing, settle or adjust disputes and claims directly with account debtors
for amounts and upon terms that Bank considers advisable, and in such cases Bank
will credit the Secured Obligations with the net amounts received by Bank, after
deducting all of the expenses actually incurred by Bank. Debtor agrees to
indemnify and defend Bank and hold it harmless with respect to any claim or
proceeding arising out of any matter related to collection of Collateral (except
to the extent any such claim or proceeding arises from the gross negligence or
willful misconduct of Bank).

GOVERNMENT CONTRACTS.   If any Collateral covered hereby arises from obligations
due to Debtor from any governmental unit or organization, Debtor shall
immediately notify Bank in writing and execute all documents and take all
actions deemed necessary by Bank to ensure recognition by such governmental unit
or organization of the rights of Bank in the Collateral.

INVENTORY.   Debtor shall have the right in the regular course of business, to
process and sell Debtor’s inventory. If a Default should occur, and for so long
as such Default shall be continuing, Debtor will, upon receipt of all checks,
drafts, cash and other remittances, in payment of Collateral sold, deposit the
same in a special bank account maintained with Bank over which Bank also has the
power of withdrawal. Debtor agrees to notify Bank immediately in the event that
any inventory purchased by or delivered to Debtor is evidenced by a bill of
lading, dock warrant, dock receipt, warehouse receipt or other document of title
and to deliver such document to Bank upon request.

7

--------------------------------------------------------------------------------


INSTRUMENTS, CHATTEL PAPER, DOCUMENTS.   Any Collateral that is, or is evidenced
by, instruments, chattel paper or negotiable documents will be properly assigned
to and the originals of any such Collateral in tangible form deposited with and
held by Bank, unless Bank shall hereafter otherwise direct or consent in
writing. Bank may, after the occurrence and during the continuance of a Default,
without notice, before or after maturity of the Secured Obligations, exercise
any or all rights of collection, conversion, or exchange and other similar
rights, privileges and options pertaining to such Collateral, but shall have no
duty to do so.

COLLATERAL DUTIES.   Bank shall have no custodial or ministerial duties to
perform with respect to Collateral pledged except as set forth herein. Bank
shall incur no liability for failure to perform such duties (other than to the
extent caused by its willful misconduct or gross negligence). By way of
explanation and not by way of limitation, such duties shall not include any of
the following: (i) loss or depreciation of Collateral, (ii) failure to present
any paper for payment or protest, to protest or give notice of nonpayment, or
any other notice with respect to any paper or Collateral, (iii) failure to
ascertain, notify Debtor of, or take any action in connection with any
conversion, call, redemption, retirement or any other event relating to any of
the Collateral, or failure to notify any party hereto that Collateral should be
presented or surrendered for any such reason. Debtor acknowledges that Bank is
not an investment advisor or insurer with respect to the Collateral; and Bank
has no duty to advise Debtor of any actual or anticipated changes in the value
of the Collateral.

TRANSFER OF COLLATERAL.   Bank may assign its rights in Collateral or any part
thereof to any assignee who shall thereupon become vested with all the powers
and rights herein given to Bank with respect to the property so transferred and
delivered, and Bank shall thereafter be forever relieved and fully discharged
from any liability with respect to such property so transferred, but with
respect to any property not so transferred, Bank shall retain all rights and
powers hereby given.

INSPECTION, BOOKS AND RECORDS.   Debtor will at all times keep accurate and
complete records covering each item of Collateral, including the proceeds
therefrom. Bank, or any of its agents, shall have the right at intervals to be
determined by Bank and without hindrance or delay, to inspect, audit, and
examine the Collateral during normal business hours and to make copies of and
extracts from the books, records, journals, orders, receipts, correspondence and
other data relating to Collateral, Debtor’s business or any other transaction
between the parties hereto. Any such inspection, audits, and examinations shall
be at the expense of the Secured Party unless there exists a Default which has
not been cured, in which event such inspections, audits, and examinations shall
be at the Debtor’s expense. For the further security of Bank, it is agreed that
Bank has and is hereby granted a security interest in all books and records of
Debtor pertaining to the Collateral.

COMPLIANCE WITH LAW.   Debtor will comply in all material respects with all
federal, state and local laws and regulations, applicable to it, including
without limitation, laws and regulations relating to the environment, labor or
economic sanctions, in the creation, use, operation, manufacture and storage of
the Collateral and the conduct of its business.

8

--------------------------------------------------------------------------------


REGULATION U.   None of the proceeds of the credit secured hereby shall be used
directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System (“Regulation U”), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan a
“Purpose Credit” within the meaning of Regulation U.

CROSS COLLATERALIZATION LIMITATION. As to any other existing or future consumer
purpose loan made by Bank to Debtor, within the meaning of the Federal Consumer
Credit Protection Act, Bank expressly waives any security interest granted
herein in Collateral that Debtor uses as a principal dwelling and household
goods.

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION.   Debtor shall pay all of Bank’s
reasonable expenses actually incurred in enforcing this Security Agreement and
in preserving and liquidating Collateral, including but not limited to,
reasonable arbitration, paralegals’, attorneys’ and experts’ fees and expenses
actually incurred, whether incurred with or without the commencement of a suit,
trial, arbitration, or administrative proceeding, or in any appellate or
bankruptcy proceeding.

DEFAULT.   If any of the following occurs, a default (“Default”) under this
Security Agreement shall exist: Loan Document Default. A default under any Loan
Document which is not cured within any applicable cure period. Collateral Loss
or Destruction. Any loss, theft, substantial damage, or destruction of
Collateral not fully covered by insurance, or as to which insurance proceeds are
not remitted to Bank within 30 days of the loss, but subject to Debtor’s
reinvestment rights with regard to such proceeds as set forth herein. Collateral
Sale, Lease or Encumbrance. Any sale, lease, or encumbrance of any Collateral
not specifically permitted herein without prior written consent of Bank. Levy,
Seizure or Attachment. The making of any levy, seizure, or attachment on or of
Collateral which is not removed within 30 days. Unauthorized Termination. Any
attempt to terminate, revoke, rescind, modify, or violate the terms of this
Security Agreement without the prior written consent of Bank.

REMEDIES ON DEFAULT (INCLUDING POWER OF SALE).  If a Default occurs and for so
long as such Default shall be continuing, Bank shall have all the rights and
remedies of a secured party under the Uniform Commercial Code, and without
limitation thereto, Bank shall have the following rights and remedies: (i) to
take immediate possession of Collateral, without notice or resort to legal
process, and for such purpose, to enter upon any premises on which Collateral or
any part thereof may be situated and to remove the same therefrom, or, at its
option, to render Collateral unusable or dispose of said Collateral on Debtor’s
premises; (ii) to require Debtor to assemble the Collateral and make it
available to Bank at a place to be designated by Bank; (iii) to exercise its or
its affiliate’s right of set-off or Bank lien as to any monies of Debtor
deposited in deposit accounts and investment accounts of any nature maintained
by Debtor with Bank or affiliates of Bank, without advance notice, regardless of
whether such accounts are general or special; (iv) to dispose of Collateral, as
a unit or in parcels, separately or with any real property interests also
securing the Secured Obligations, in any county or place to be selected by Bank,
at either private or public sale (at which public sale Bank may be the
purchaser) with or without having the Collateral physically present at said
sale. In addition to the foregoing, after the occurrence and during the
continuance of a Default, Bank shall be authorized to: transfer into Bank’s name
or the name of its nominee, all or any part of the Collateral; receive all
interest, dividends, and other proceeds of the Collateral; notify any person
obligated on any Collateral of the security interest of Bank therein and require
such person to make payment directly to Bank; demand, sue for, collect or
receive the Collateral and any proceeds thereof, and/or make any settlement or
compromise as Bank deems desirable with respect to any Collateral; and exercise
any voting, conversion, registration, purchase or other rights of an owner,
holder or entitlement holder of the Collateral. Debtor agrees that after the
occurrence and during the continuance of a Default, Bank may exercise its rights
under this Security Agreement without regard for the actual or potential tax
consequences to Debtor under federal or state law and without regard to any
instructions or directives given Bank by Debtor.

9

--------------------------------------------------------------------------------


Any notice of sale, disposition or other action by Bank required by law and sent
to Debtor at Debtor’s address shown above, or at such other address of Debtor as
may from time to time be shown on the records of Bank, at least 10 days prior to
such action, shall constitute reasonable notice to Debtor. Notice shall be
deemed given or sent when mailed postage prepaid to Debtor’s address as provided
herein. Bank shall be entitled to apply the proceeds of any sale or other
disposition of the Collateral, and the payments received by Bank with respect to
any of the Collateral, to Secured Obligations in such order and manner as Bank
may determine. Collateral that is subject to rapid declines in value and is
customarily sold in recognized markets may be disposed of by Bank in a
recognized market for such collateral without providing notice of sale if
permitted under applicable law. Debtor waives any and all requirements that the
Bank sell or dispose of all or any part of the Collateral at any particular
time, regardless of whether Debtor has requested such sale or disposition.

REMEDIES ARE CUMULATIVE.   No failure on the part of Bank to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Bank or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.

INDEMNIFICATION.   Debtor shall protect, indemnify and save harmless Bank from
and against all losses, liabilities, obligations, claims, damages, penalties,
fines, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses (collectively, “Damages”) imposed upon,
incurred by or asserted or assessed against Bank on account of or in connection
with (i) the Loan Documents or any failure or alleged failure of Debtor to
comply with any of the terms of, or the inaccuracy or breach of any
representation in, the Loan Documents, (ii) the Collateral or any claim of loss
or damage to the Collateral or any injury or claim of injury to, or death of,
any person or property that may be occasioned by any cause whatsoever pertaining
to the Collateral or the use, occupancy or operation thereof, (iii) any failure
or alleged failure of Debtor to comply in any material respect with any law,
rule or regulation applicable to it or to the Collateral or the use, occupancy
or operation of the Collateral (including, without limitation, the failure to
pay any taxes, fees or other charges in accordance with the terms of the Loan
Documents), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or the Secured Obligations. Nothing
contained herein shall require Debtor to indemnify Bank for any Damages to the
extent resulting from Bank’s gross negligence or its willful misconduct, and
such indemnity shall be effective only to the extent of any Damages that may be
sustained by Bank in excess of any net proceeds received by it from any
insurance of Debtor (other than self-insurance) with respect to such Damages.
The indemnity provided for herein shall survive payment of the Secured
Obligations and shall extend to the officers, directors, employees and duly
authorized agents of Bank. In the event Bank incurs any Damages arising out of
or in any way relating to the transaction contemplated by the Loan Documents
(including any of the matters referred to in this section), the amounts of such
Damages shall be added to the Secured Obligations, shall bear interest, to the
extent permitted by law, at the interest rate borne by the Secured Obligations
from the date incurred until paid and shall be payable on demand.

10

--------------------------------------------------------------------------------


MISCELLANEOUS.     (i) Amendments and Waivers. No waiver, amendment or
modification of any provision of this Security Agreement shall be valid unless
in writing and signed by Debtor and an officer of Bank. No waiver by Bank of any
Default shall operate as a waiver of any other Default or of the same Default on
a future occasion. (ii) Assignment. All rights of Bank hereunder are freely
assignable, in whole or in part, and shall inure to the benefit of and be
enforceable by Bank, its successors, assigns and affiliates. Debtor shall not
assign its rights and interest hereunder without the prior written consent of
Bank, and any attempt by Debtor to assign without Bank’s prior written consent
is null and void. Any assignment shall not release Debtor from the Secured
Obligations. This Security Agreement shall be binding upon Debtor, and the
heirs, personal representatives, successors, and assigns of Debtor. (iii)
Applicable Law; Conflict Between Documents. This Security Agreement shall be
governed by and interpreted in accordance with federal law and, except as
preempted by federal law, the laws of the state named in Bank’s address on the
first page hereof without regard to that state’s conflict of laws principles,
except to the extent that the UCC requires the application of the law of a
different jurisdiction. If any terms of this Security Agreement conflict with
the terms of any loan agreement, the terms of this Security Agreement shall
control. (iv) Jurisdiction. Debtor irrevocably agrees to non-exclusive personal
jurisdiction in the state named in the Bank’s address on the first page hereof.
(v) Severability. If any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement. (vi) Notices. Any notices to Debtor shall be sufficiently
given, if in writing and mailed or delivered to the address of Debtor shown
above or such other address as provided hereunder; and to Bank, if in writing
and mailed or delivered to Wachovia Bank, National Association, Mail Code
VA7628, P. O. Box 13327, Roanoke, VA 24040 or Wachovia Bank, National
Association, Mail Code VA7628, 10 South Jefferson Street, Roanoke, VA 24011 or
such other address as Bank may specify in writing from time to time. Notices to
Bank must include the mail code. In the event that Debtor changes Debtor’s
mailing address at any time prior to the date the Secured Obligations are paid
in full, Debtor agrees to promptly give written notice of said change of address
by registered or certified mail, return receipt requested, all charges prepaid.
(vii) Captions. The captions contained herein are inserted for convenience only
and shall not affect the meaning or interpretation of this Security Agreement or
any provision hereof. The use of the plural shall also mean the singular, and
vice versa. (viii) Binding Contract. Debtor by execution and Bank by acceptance
of this Security Agreement, agree that each party is bound by all terms and
provisions of this Security Agreement. (ix) Final Agreement. This Security
Agreement and the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent agreements of the parties. There are no unwritten agreements between
the parties.

11

--------------------------------------------------------------------------------


DEFINITIONS.     Loan Documents. The term “Loan Documents” refers to all
documents, including this Security Agreement, whether now or hereafter existing,
executed in connection with or related to the Secured Obligations, and may
include, without limitation and whether executed by Debtor or others, loan
agreements, promissory notes, guaranty agreements, deposit or other similar
agreements, other security agreements, letters of credit and applications for
letters of credit, security instruments, financing statements, mortgage
instruments, any renewals or modifications, whenever any of the foregoing are
executed, but does not include swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time). Third Party. The term “Third Party” means any
Broker, Collateral Agent, Securities Intermediary and/or bank which from time to
time maintains a securities account, and is acting in such capacity, for Debtor
or maintains a deposit account for Debtor with respect to any part of the
Collateral. UCC. “UCC” means the Uniform Commercial Code as presently and
hereafter enacted in the State of Delaware. Terms defined in the UCC. Any term
used in this Security Agreement and in any financing statement filed in
connection herewith which is defined in the UCC and not otherwise defined in
this Security Agreement or any other Loan Document has the meaning given to the
term in the UCC.

IN WITNESS WHEREOF, the Debtor, on the day and year first written above, has
caused this Security Agreement to be duly executed.

    DEBTOR:           MTS MEDICATION TECHNOLOGIES, INC.
A Delaware Corporation           By: ___________________________________      
Michael P. Conroy,
As its Chief Financial Officer



STATE OF  _________________ )
COUNTY OF ________________ )

        The foregoing instrument was acknowledged before me on _____________,
2007, by Michael P. Conroy, as the Chief Financial Officer of MTS MEDICATION
TECHNOLOGIES, INC., a Delaware corporation on behalf of the corporation, ___ who
is personally known to me, or ___ who has produced a driver’s license as
identification.

 

--------------------------------------------------------------------------------

  Nortary Public           Print Name:   ____________________________________  
  Commission No.:   ____________________________________     My Commission
expires:   ____________________________________  



12

--------------------------------------------------------------------------------


    BANK:           WACHOVIA BANK, NATIONAL ASSOCIATION           By:
___________________________________       Mark Dawson
As a Senior Vice President



STATE OF FLORIDA       )
COUNTY OF PINELLAS  )

        The foregoing instrument was acknowledged before me on _____________,
2007, by Mark Dawson, as the Senior Vice President of WACHOVIA BANK NATIONAL
ASSOCIATION, a national banking association, on behalf of the association ___
who is personally known to me, or ___ who has produced a driver’s license as
identification.

 

--------------------------------------------------------------------------------

  Nortary Public           Print Name:   ____________________________________  
  Commission No.:   ____________________________________     My Commission
expires:   ____________________________________  



13

--------------------------------------------------------------------------------



SCHEDULE “1"


TO SECURITY AGREEMENT

LIST OF 100% OF THE NON-VOTING STOCK AND 65% OF THE VOTING STOCK OF THE
FOLLOWING SUBSIDIARIES OF DEBTOR:

        100 SHARES OF COMMON STOCK, ISSUED BY MTS PACKAGING SYSTEMS, INC.,
CERTIFICATE NUMBER 1.

        100 SHARES OF COMMON STOCK, ISSUED BY MTS MEDICATION TECHNOLOGIES,
INTERNATIONAL, LTD., CUSIP NUMBER 1.

14

--------------------------------------------------------------------------------